DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-2, 4, 6, 8, 10, 13, and 16-17 with species election of SEQ ID NO:11 in the reply filed on September 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-2, 4, 6, 8, 10, 13, 16-17, 19-20, 27, 29-30, 32-33, 35, 37, 40, 43-44, 46-47, 54, 56, and 58 are currently pending in the instant application. Claims 2, 19-20, 27, 29-30, 32-33, 35, 37, 40, 43-44, 46-47, 54, 56, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Accordingly, claims 1, 4, 6, 8, 10, 13, and 16-17 are under examination on the merits in the instant case.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13 as both claims are drawn to the same subject matter with same structural limitations. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 recites “A nucleic acid comprising the single polynucleotide of claim 13.” It is noted that the single polynucleotide of claim 13 is a nucleic acid. As such, the subject matter of claim 16 is essentially same as that of claim 13. Hence, claim 16 fails to further limit the subject matter of claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, 10, 13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 8, 10, 13, and 16-17 recite “(a) an RNA-guided DNA endonuclease or a first polynucleotide moiety” and “(b) a second polynucleotide moiety”. It is noted that when (a) is “RNA-guided DNA endonuclease” in view of the alternative term “or” recited in (a), the limitation of (b) reciting “a second polynucleotide moiety” is deemed indefinite because the recitation of a “second” element necessarily requires the presence of a “first” element. Solely for compact prosecution purpose, (a) will be interpreted as reciting “a first polynucleotide moiety”. 
Claim 6 recites “a scaffold sequence”. The term “scaffold sequence” may refer to a sequence that is different from the sequence intended to be claimed in the instant case, and furthermore, the term is not clearly defined either in the claim or in the instant specification. Claim 6 merely exemplifies an option for the “scaffold sequence”, and similarly, the instant specification (see for instance pages 14-15) merely exemplifies what “may” be encompassed by the sequence without providing a clear definition of the term. Hence, the clear metes and bounds pertaining to the “scaffold sequence” cannot be ascertained.
Solely for compact prosecution purpose, the “scaffold sequence” will be interpreted as a “tracrRNA” sequence, which is one of sequences exemplified in the specification. 
Claim 10 recites that (a) and (b) “are of different polynucleotides”. It is unclear what is meant by “different” because it is prima facie apparent that the nucleotide sequences of (a) and (b) are different from each other. Since the subject matter of claim 10 cannot be ascertained and since a reasonable interpretation of claim 10 cannot be made, claim 10 will not be further treated on the merits in the instant case. 
Claim 17 recites “A viral particle or a set of viral particles, which collectively comprises the gene editing system of claim 1.” It is unclear what is meant by “collectively”. Solely for compact prosecution purpose, “collectively” will not be taken into consideration for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maianti et al. (WO 2018/165504 A1, applicant’s citation) in view of Ran et al. (Nature, 2015, 520:186-191). 
Maianti exemplifies a genome editing system for editing mouse SCN9a (mSCN9a) comprising S. pyogenes Cas9 and a gRNA targeted to exon 10, exon 11, exon 14, exon 17, or exon 22 of mSCN9a, wherein the gRNA is preceded by the NGG PAM sequence, wherein a gRNA targeting exon 11 (g5) provided the highest level of genome editing (49% indel) with the highest efficiency score. See Figure 6A copied below.

    PNG
    media_image1.png
    374
    658
    media_image1.png
    Greyscale
 
Maianti discloses the nucleotide sequence of exon 11 of human SCN9A at page 189 as reproduced below.

    PNG
    media_image2.png
    223
    680
    media_image2.png
    Greyscale

Maianti teaches that disruption of SCN9A in DRG neurons can reduce pain transmission and that chronic pain can be suppressed “by genome editing treatment of a small number of DRG neurons”, wherein genome editing is provided by a composition comprising a Cas9-encoding sequence and a guide RNA nucleotide sequence, further comprising a tracrRNA sequence, wherein the Cas9-encoding sequence comprises a nuclear localization signal (NLS) and the Cas9-encoding sequence can correspond to Cas9 from S. aureus, which recognizes a PAM sequence of NNGRRT, wherein Y is a pyrimidine and N is any nucleobase. See paragraphs 0052-0054, 0123-0124, 0172, 0228, and 0230.
Maianti does not teach making a single polynucleotide or a viral particle comprising both the Cas9-encoding sequence and an SCN9A-targeting gRNA sequence. Maianti also does not disclose SEQ ID NO:11 as the gRNA sequence. 
Ran teaches that “the restrictive cargo size (~4.5 kb, excluding the inverted terminal repeats) of AAV presents an obstacle for packaging the commonly used Streptococcus pyrogenes Cas9 (SpCas9, ~4.2 kb) and its single guide RNA (sgRNA) in a single vector”, while “smaller Cas9 enzymes” especially Staphylococcus aureus (SaCas9), provide “efficient delivery by AAV” because the “small size of SaCas9 enables packaging of” necessary elements for genome editing “into a single AAV vector within the 4.5-kb packaging limit.” (emphasis added). See pages 186 and 189.
Ran teaches that “Staphylococcus aureus (SaCas9) produced indels with efficiencies comparable to those of SpCas9” and that “SaCas9 achieves the highest editing efficiency in mammalian cells with guides between 21 and 23 nucleotides long”, wherein “SaCas9 cleaves genomic targets most efficiently with NNGRRT”, which is the SaCas9 PAM sequence (emphasis added). See page 187.
Ran demonstrates in vivo genome editing by incorporating “SaCas9 and its sgRNA into an AAV vector” or by packaging sgRNA into “AAV-SaCas9”, which “is able to mediate efficient and rapid editing”. See pages 189-190.
Ran illustrates a nucleotide sequence alignment between a 21-mer target preceded by NNGRRT PAM sequence and a 21-mer “SaCas9” guide RNA that is designed to be homologous to the target sequence, which is fused to a “tracrRNA” or “SaCas9 sgRNA scaffold”, which comprises SEQ ID NO:41 claimed in the instant case. See Figure 2a copied below.

    PNG
    media_image3.png
    264
    476
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to make an “AAV-SaCas9” comprising a 22-mer gRNA that is homologous to a 22-mer sequence preceded by the NNGRRT PAM sequence within exon 11 of human SCN9A. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a single AAV vector that is able to package both a Cas9-encoding sequence and a gRNA fused to “SaCas9 sgRNA scaffold” for providing a decreased expression level of SCN9A for pain reduction purpose, because making a Cas9/gRNA-based genome editing system targeting exon 11 of SCN9A was an art-recognized goal for pain reduction purpose as evidenced by the teachings of Maianti including the actually synthesized/tested mSCN9A exon 11-targeting SpCas9 systems in Figure 6A, and because it was known in the art that “small size of SaCas9 enables packaging” of genome editing elements “into a single AAV vector”, thereby overcoming the art-recognized “obstacle for packaging the commonly used Streptococcus pyrogenes Cas9 (SpCas9, ~4.2 kb) and its single guide RNA (sgRNA) in a single vector” as taught by Ran, who also taught that the gRNA sequence for Staphylococcus aureus Cas9 (SaCas9) can be “between 21 and 23 nucleotides long”, wherein “SaCas9 cleaves genomic targets most efficiently with NNGRRT”, which is the PAM sequence for SaCas9. Now, the entire nucleotide sequence of exon 11 of human SCN9A was known in the art as disclosed by Maianti and as copied above, and the methodology for identifying a gRNA sequence for SaCas9 was known in the art as evidenced by Ran, who provided a detailed illustration in Figure 2a copied above, thus one of ordinary skill in the relevant art was reasonably equipped with the technical skills and ability to identify gRNA sequences preceding “NNGRRT” PAM sequence within exon 11 of human SCN9A. As such, one of ordinary skill in the relevant art would have readily identified three “NNGRRT” sequences following a nucleotide sequence of “between 21 and 23 nucleotides long” within exon 11 of human SCN9A thus would have identified a finite number of gRNA sequences of “between 21 and 23 nucleotides long” preceding the three “NNGRRT” sequences shown below, wherein a box is added for the 6-mer PAM sequence and a dotted line is added for the 22-mer preceding the “GAGAGT” SaCas9 PAM sequence. 

    PNG
    media_image4.png
    223
    680
    media_image4.png
    Greyscale

“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
It is noted that the RNA sequence (5’-AAGCAGAAUUAUGGGCCUCUCA) corresponding to the 22-mer indicated with a dotted line above is 100% identical to SEQ ID NO:11 elected by applicant. 
In view of the foregoing, the genome-editing system of claims 1, 4, 6, 8, 13, and 16-17 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635